Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SHARE EXCHANGE AGREEMENT


by and among


MobileBits Holdings Corporation,
a Nevada Corporation


and


MobileBits Corporation,
a Florida Corporation


and


The Shareholders of
MobileBits Corporation










Dated as of March 12, 2010
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
1

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT, is made and entered into this 12th day of March,
2010 (the “Agreement”), by and among MobileBits Holdings Corp., a Nevada
corporation (“MHC”) with its principal executive offices at 1990 Main Street,
Suite 750, Sarasota, Fl 34236, MobileBits Corporation (“MBC”), a Florida
corporation, and the shareholders of MBC (the “MBC Shareholders”).


Premises


A.           This Agreement provides for the acquisition of MBC whereby MBC
shall become a wholly owned subsidiary (or majority owned subsidiary depending
on the number of shareholders agreeing to exchange their shares at the time of
Closing) of MHC and in connection therewith.


B.           The boards of directors of MBC and MHC have determined, subject to
the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively.  This Agreement is being entered into for the
purpose of setting forth the terms and conditions of the proposed acquisition.


Agreement


NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
MOBILEBITS CORPORATION


As an inducement to and to obtain the reliance of MHC, MBC represents and
warrants as follows:


Section 1.1   Organization.   MBC is a corporation duly organized, validly
existing, and in good standing under the State of Florida and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of MBC’ articles of incorporation or bylaws.  MBC has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, its bylaws or otherwise to authorize the execution and
delivery of this Agreement.


Section 1.2   Capitalization. The authorized Capitalization of MBC consists of
100,000,000 shares of common stock, par value $0.0001 per share, and no
preferred shares.  As of the date hereof, MBC has 22,502,868 shares of common
stock outstanding.


All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person.  Except for the options to issue up to 250,000 shares of MBC
common stock to certain executives (the “MBC Options”, MBC has no warrants or
options authorized or issued.


 
2

--------------------------------------------------------------------------------

 
 
Section 1.3   Subsidiaries. MBC has no subsidiary.


Section 1.4    Tax Matters: Books and Records.


(a)   The books and records, financial and others, of MBC are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and


(b)   MBC has no liabilities with respect to the payment of any country,
federal, state, county, or local taxes (including any deficiencies, interest or
penalties).


(c)   MBC shall remain responsible for all debts incurred by MBC prior to the
date of closing.


Section 1.5   Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or threatened by or against or affecting
MBC or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of MBC.  MBC is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.


Section 1.6   Material Contract Defaults. MBC is not in default in any material
respect under the terms of any outstanding contract, agreement, lease or other
commitment which is material to the business, operations, properties, assets or
condition of MBC, and there is no event of default in any material respect under
any such contract, agreement, lease or other commitment in respect of which MBC
has not taken adequate steps to prevent such a default from occurring.


            Section 1.7   Information. The information concerning MBC as set
forth in this Agreement and in the attached Schedules is complete and accurate
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made in
light of the circumstances under which they were made, not misleading.


            Section 1.8    Title and Related Matters.  MBC has good and
marketable title to and is the sole and exclusive owner of all of its
properties, inventory, interest in properties and assets, real and personal
(collectively, the “Assets”) free and clear of all liens, pledges, charges or
encumbrances.  MBC owns free and clear of any liens, claims, encumbrances,
royalty interests or other restrictions or limitations of any nature whatsoever
and all procedures, techniques, marketing plans, business plans, methods of
management or other information utilized in connection with MBC business.   No
third party has any right to, and MBC has not received any notice of
infringement of or conflict with asserted rights of other with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly on in the
aggregate, if the subject of an unfavorable decision ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of MBC or any material portion of its properties, assets or
rights.


 
3

--------------------------------------------------------------------------------

 
            
Section 1.9    Contracts    On the closing date:


(a)   There are no material contracts, agreements franchises, license
agreements, or other commitments to which MBC is a party or by which it or any
of its properties are bound;


(b)   MBC is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as MBC now foresee) materially and adversely affect, the
business, operations, properties, assets or conditions of MBC; and


(c)   MBC is not a party to any material oral or written: (I) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii)  agreement, contract or indenture relating to
the borrowing of money; (iv) guaranty of any obligation for the borrowing of
money or otherwise, excluding endorsements made for collection and other
guaranties, of obligations, which, in the aggregate exceeds $1,000; (v)
consulting or other contract with an unexpired term of more than one year or
providing for payments in excess of $10,000 in the aggregate; (vi) collective
bargaining agreement; (vii) contract, agreement or other commitment involving
payments by it for more than $10,000 in the aggregate.
 
Section  1.10    Compliance With Laws and Regulations.    To the best of MBC’
knowledge and belief, MBC has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
MBC or would not result in MBC incurring material liability.
 
Section 1.11    Insurance.    All of the insurable properties of MBC are insured
for MBC’ benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.
 
Section 1.12    Approval of Agreement. The directors of MBC have authorized the
execution and delivery of the Agreement by and have approved the transactions
contemplated hereby.


Section 1.13    Material Transactions or Affiliations.   Except as otherwise
disclosed, there are no material contracts or agreements of arrangement between
MBC and any person, who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known to
beneficially own ten percent (10%) or more of the issued and outstanding common
shares of MBC and which is to be performed in whole or in part after the date
hereof.  MBC has no commitment, whether written or oral, to lend any funds to,
borrow any money from or enter into material transactions with any such
affiliated person.
 
 
Section 1.14   No Conflict With Other Instruments.   The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which MBC is a
party or to which any of its properties or operations are subject.


Section 1.15   Governmental Authorizations.   MBC has all licenses, franchises,
permits or other governmental authorizations legally required to enable it to
conduct its business in all material respects as conducted on the date
hereof.  Except for compliance with federal and state securities and corporation
laws, as hereinafter provided, no authorization, approval, consent or order of,
or registration, declaration or filing with, any court or other governmental
body is required in connection with the execution and delivery by MBC of this
Agreement and the consummation of the transactions contemplated hereby.


 
4

--------------------------------------------------------------------------------

 


ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
MBC SHAREHOLDERS


Section 2.1    Lawful Owner.   Each shareholder of MBC is the lawful owner of
the shares of MBC and presently has and will have at the Closing Date, the power
to transfer and deliver the Shares in accordance with the terms of this
Agreement.  The delivery of certificates evidencing the transfer of the Acquired
Shares pursuant to the provisions of this Agreement will transfer to the MHC
good and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.


Section 2.2    No Encumbrances.   MBC SHAREHOLDERS will not encumber or mortgage
any right or interest in their shares of the common stock and also they will not
transfer any rights to such shares of the common stock to any third party
whatsoever.
 
ARTICLE III
REPRESENTATIONS, COVENANTS AND
WARRANTIES OF MHC


As an inducement to, and to obtain the reliance of MBC, MHC represents and
warrants as follows:


Section 3.1   Organization.  MHC is a corporation duly organized, validly
existing and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign entity in the country or states in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof.  The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of MHC’s certificate of incorporation or bylaws.  MHC has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.


Section 3.2   Capitalization.  The authorized Capitalization of MHC consists of
100,000,000 shares of common stock, par value $0.001 per share and 10,000,000
shares of preferred stock.  As of the date of the Agreement, there were
2,370,000 common shares outstanding.  All issued and outstanding common shares
have been legally issued, fully paid, are nonassessable and not issued in
violation of the preemptive rights of any other person.  MHC has no other
securities, warrants or options authorized or issued.


Section 3.3   Subsidiaries.  MHC has no subsidiaries.


Section 3.4    Tax Matters; Books & Records
 
 
5

--------------------------------------------------------------------------------

 
 
(a)  The books and records, financial and others, of MHC are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices;


(b)  MHC has no liabilities with respect to the payment of any country, federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties); and


(c)   MHC shall remain responsible for all debts incurred prior to the closing.


Section 3.5   Information.   The information concerning MHC as set forth in this
Agreement and in the attached Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


Section 3.6   Title and Related Matters.  MHC has good and marketable title to
and is the sole and exclusive owner of all of its properties, inventory,
interests in properties and assets, real and personal (collectively, the
“Assets”) free and clear of all liens, pledges, charges or encumbrances.  Except
as set forth in the Schedules attached hereto, MHC owns free and clear of any
liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with MHC’s business.  Except as set forth in the attached Schedules,
no third party has any right to, and MHC has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of MHC or any material portion of its properties, assets or
rights.


Section 3.7   Litigation and Proceedings.  There are no actions, suits or
proceedings pending or threatened by or against or affecting MHC, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of MHC.  MHC does not have any knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality.


Section 3.8   Contracts.  On the Closing Date:


(a) There are no material contracts, agreements, franchises, license agreements,
or other commitments to which MHC is a party or by which it or any of its
properties are bound;


(b)  MHC is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as MHC can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of MHC; and


(c)  MHC is not a party to any material oral or written:  (i) contract for the
employment of any officer or employee;  (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension, benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money;  (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties of
obligations, which, in the aggregate exceeds $1,000;  (v)  consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate;  (vi)  collective bargaining agreement;
(vii) contract, agreement, or other commitment involving payments by it for more
than $10,000 in the aggregate.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.9   No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which MHC is a
party or to which any of its properties or operations are subject.


Section 3.10   Material Contract Defaults.  To the best of MHC’s knowledge and
belief, it is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of MHC, and there is
no event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which MHC has not taken adequate steps
to prevent such a default from occurring.


Section 3.11   Governmental Authorizations.  To the best of MHC’s knowledge, MHC
has all licenses, franchises, permits and other governmental authorizations that
are legally required to enable it to conduct its business operations in all
material respects as conducted on the date hereof.  Except for compliance with
federal and state securities or corporation laws, no authorization, approval,
consent or order of, or registration, declaration or filing with, any court or
other governmental body is required in connection with the execution and
delivery by MHC of the transactions contemplated hereby.


Section 3.12   Compliance With Laws and Regulations.  To the best of MHC’s
knowledge and belief, MHC has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
MHC or would not result in MHC’s incurring any material liability.


Section 3.13   Insurance.  All of the insurable properties of MHC are insured
for MHC’s benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.


Section 3.14   Approval of Agreement.  The directors of MHC have authorized the
execution and delivery of the Agreement and have approved the transactions
contemplated hereby.


Section 3.15   Material Transactions or Affiliations.  As of the Closing Date,
except as otherwise disclosed, there will exist no material contract, agreement
or arrangement between MHC and any person who was at the time of such contract,
agreement or arrangement an officer, director or person owning of record, or
known by MHC to own beneficially, ten percent (10%) or more of the issued and
outstanding common shares of MHC and which is to be performed in whole or in
part after the date hereof except with regard to an agreement with the MHC
shareholders providing for the distribution of cash to provide for payment of
federal and state taxes on Subchapter S income.  MHC has no commitment, whether
written or oral, to lend any funds to, borrow any money from or enter into any
other material transactions with, any such affiliated person.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 4.1   Share Exchange/Delivery of MHC Securities. On the Closing Date,
the holders of all (or substantially all, as the case may be) of the MBC common
shares shall deliver to MHC certificates or other documents evidencing the
issued and outstanding MBC common shares, duly endorsed in blank or with
executed power attached thereto in transferable form listed on Schedule I.  On
the Closing Date, all (or substantially all, as disclosed on Schedule I)
previously issued and outstanding common shares of MBC shall be transferred to
MHC, so that MBC shall become a wholly-owned (or majority-owned) subsidiary of
MHC.


Section 4.2    Issuance/Delivery of MHC Securities.  In exchange for MHC
acquiring all of the MBC common shares tendered pursuant to Section 4.1, MHC
shall issue and deliver 2,678,911 shares of MHC Common Stock to the persons and
in the amounts listed in Schedule II attached hereto.


Section 4.3   Events Prior to Closing.  Upon execution hereof or as soon
thereafter as practical, management of MBC and MHC shall execute, acknowledge
and deliver (or shall cause to be executed, acknowledged and delivered) any and
all certificates, opinions, financial statements, schedules, agreements,
resolutions rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced herein below.


Section 4.4   Closing.  The closing (“Closing”) of the transactions contemplated
by this Agreement shall be March 12, 2010.


Section 4.5   Termination.  This Agreement may be terminated by the Board of
Directors of each party only in the event that the other party does not meet the
conditions precedent set forth in Articles VI and VII.  If this Agreement is
terminated pursuant to this section, this Agreement shall be of no further force
or effect, and no obligation, right or liability shall arise hereunder.


ARTICLE V
SPECIAL COVENANTS


Section 5.1   Access to Properties and Records.  Prior to closing, MBC and MHC
will each afford to the officers and authorized representatives of the other
full access to the properties, books and records of each other, in order that
each may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other and each will furnish the other with
such additional financial and operating data and other information as to the
business and properties of each other, as the other shall from time to time
reasonably request.


Section 5.2   Availability of Rule 144.  MHC and the MHC Shareholders holding
“restricted securities”, as that term is defined in Rule 144 of the 1933
Securities Act will remain as “restricted securities.”  MHC is under no
obligation to register such shares under the Securities Act, or otherwise.  The
stockholders of MHC holding restricted securities of MHC as of the date of this
Agreement and their respective heirs, administrators, personal representatives,
successors and assigns, are intended third party beneficiaries of the provisions
set forth herein.  The covenants set forth in this Section 5.2 shall survive the
Closing Date and the consummation of the transactions herein contemplated.


Section 5.3   Special Covenants and Representations Regarding the MHC common
shares to be Issued in the Exchange.  The consummation of this Agreement,
including the issuance of the MHC common shares to the shareholders of MBC as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act, and applicable state statutes.  Such transaction shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the MBC Shareholders acquire such securities.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.4   Third Party Consents.   MBC and MHC agree to cooperate with each
other in order to obtain any required third party consents to this Agreement and
the transactions herein contemplated.


Section 5.5   Actions Prior and Subsequent to Closing.


(a)  From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, MBC and MHC will each use its best
efforts to:


(i)  maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(ii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;


(iii) perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;


(b)  From and after the date of this Agreement until the Closing Date, MBC will
not, without the prior consent of MHC:


(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;


(ii) declare or pay any dividend on its outstanding common shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;


(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;


(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any common shares; or


(v) purchase or redeem any common shares, other than in connection with this
Agreement.


Section 5.6    Indemnification.


(a)  MBC hereby agrees to indemnify MHC, each of the officers, agents and
directors and current shareholders of MHC as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement.  The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and


 
9

--------------------------------------------------------------------------------

 
 
(b)  MHC hereby agrees to indemnify MBC, each of the officers, agents, directors
and current shareholders of MBC as of the Closing Date against any loss,
liability, claim, damage or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made in this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF MHC
 
 
The obligations of MHC under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:


Section 6.1   Accuracy of Representations.  The representations and warranties
made by MBC in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at the Closing Date (except for changes therein permitted
by this Agreement), and MBC shall have performed or complied with all covenants
and conditions required by this Agreement to be performed or complied with by
MBC prior to or at the Closing.  MHC shall be furnished with a certificate,
signed by a duly authorized officer of MBC and dated the Closing Date, to the
foregoing effect.


Section 6.2   Director Approval.  The Board of Directors of MBC shall have
approved this Agreement and the transactions contemplated herein.


Section 6.3   Officer’s Certificate.  MHC shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
MBC to the effect that:  (a)  the representations and warranties of MBC set
forth in the Agreement and in all Exhibits, Schedules and other documents
furnished in connection herewith are in all material respects true and correct
as if made on the Effective Date;  (b)  MBC has performed all covenants,
satisfied all conditions, and complied with all other terms and provisions of
this Agreement to be performed, satisfied or complied with by it as of the
Effective Date;  (c)  since such date and other than as previously disclosed to
MHC, MBC has not entered into any material transaction other than transactions
which are usual and  in the ordinary course if its business; and  (d) no
litigation, proceeding, investigation or inquiry is pending or, to the best
knowledge of MBC, threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement or,
to the extent not disclosed in the MBC Schedules, by or against MBC which might
result in any material adverse change in any of the assets, properties, business
or operations of MBC.


Section 6.4   No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may MBC use or create any material
adverse change in the financial condition, business or operations of MBC.


Section 6.5   Conversion of MBC Options.  At or prior to the Closing Date, MBC
shall cause the MBC Options to be amended to provide that the options shall be
exercisable for up to 250,000 shares of MHC Common Stock (not MBC Common Stock).


 
10

--------------------------------------------------------------------------------

 
 
Section 6.6   Other Items.  MHC shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
MHC may reasonably request.


ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF
MBC AND MBC SHAREHOLDERS


The obligations of MBC and the MBC SHAREHOLDERS under this Agreement are subject
to the satisfaction, at or before the Closing date (unless otherwise indicated
herein), of the following conditions:


Section 7.1   Accuracy of Representations. The representations and warranties
made by MHC in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and MHC shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by MHC prior to or at the Closing.  MBC shall have been furnished with a
certificate, signed by a duly authorized executive officer of MHC and dated the
Closing Date, to the foregoing effect.


Section 7.2   Director Approval.   The Board of Directors of MHC shall have
approved this Agreement and the transactions contemplated herein.


Section 7.3   Officer’s Certificate.  MBC shall be furnished with a certificate
dated the Closing date and signed by a duly authorized officer of MHC to the
effect that:  (a) the representations and warranties of MHC set forth in the
Agreement and in all Exhibits, Schedules and other documents furnished in
connection herewith are in all material respects true and correct as if made on
the Effective Date; and (b) MHC had performed all covenants, satisfied all
conditions, and complied with all other terms and provisions of the Agreement to
be performed, satisfied or complied with by it as of the Effective Date.


Section 7.4   No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of MHC.


Section 7.5   Cancellation of Control Shares.  Prior to or as of the Closing
Date, 2,000,000 shares issued to the sole, officer and director of the Company
shall be returned to treasury.


ARTICLE VIII
MISCELLANEOUS


Section 8.1   Brokers and Finders.  Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder’s fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 8.2   Law, Forum and Jurisdiction.  This Agreement shall be construed
and interpreted in accordance with the laws of the State of Nevada, United
States of America.


Section 8.3   Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:
 

  If to MBC 
MobileBits Corporation
Attn: Walter Kostiuk
Chief Executive Officer
1990 Main Street
Sarasota, FL 34236
        If to MHC: 
MobileBits Holdings Corp.
Attn: Walter Kostiuk
Chief Executive Officer
1990 Main Street, Suite 750
Sarasota, FL 34236
        With a copy to (which shall not constitute notice):    
Anslow & Jaclin, LLP
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South, Suite 204
Manalapan, NJ 07728
Telephone: (732)409-1212
Facsimile: (732)577-1188

 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or
telegraphed.


Section 8.4   Attorneys’ Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


Section 8.5   Confidentiality.  Each party hereto agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except:  (i)  to
the extent such data is a matter of public knowledge or is required by law to be
published; and (ii)  to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.


Section 8.6   Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.


 
12

--------------------------------------------------------------------------------

 
 
Section 8.7   Third Party Beneficiaries.  This contract is solely between MBC,
the MBC Shareholders and MHC and except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.


Section 8.8   Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter hereof.  This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof.  There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein.  This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.


Section 8.9   Survival; Termination.  The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for 12 months.


Section 8.10   Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 8.11   Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


Section 8.12   Expenses.  Each party herein shall bear all of their respective
cost s and expenses incurred in connection with the negotiation of this
Agreement and in the consummation of the transactions provided for herein and
the preparation thereof.


Section 8.13   Headings; Context.  The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 8.14   Benefit.  This Agreement shall be binding upon and shall inure
only to the benefit of the parties hereto, and their permitted assigns
hereunder.  This Agreement shall not be assigned by any party without the prior
written consent of the other party.


Section 8.15   Public Announcements.  Except as may be required by law, neither
party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.


Section 8.16   Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.


 
13

--------------------------------------------------------------------------------

 
 
Section 8.17   Failure of Conditions; Termination.  In the event of any of the
conditions specified in this Agreement shall not be fulfilled on or before the
Closing Date, either of the parties have the right either to proceed or, upon
prompt written notice to the other, to terminate and rescind this Agreement.  In
such event, the party that has failed to fulfill the conditions specified in
this Agreement will liable for the other parties legal fees.  The election to
proceed shall not affect the right of such electing party reasonably to require
the other party to continue to use its efforts to fulfill the unmet conditions.


Section 8.18   No Strict Construction.  The language of this Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 8.19   Execution Knowing and Voluntary.  In executing this Agreement,
the parties severally acknowledge and represent that each:  (a) has fully read
and considered this Agreement; (b) has been or has had the opportunity to be
fully apprized by its attorneys of the legal effect and meaning of this document
and all terms and conditions hereof; (c) is executing this Agreement
voluntarily, free from any influence, coercion or duress of any kind.


Section 8.20    Amendment.  At any time after the Closing Date, this Agreement
may be amended by a writing signed by both parties, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.


Section 8.21   Conflict of Interest.  Both MHC and MBC understand that Anslow &
Jaclin, LLP is representing both parties in this transaction which represents a
conflict of interest.  Both MHC and MBC have the right to different counsel due
to this conflict of interest.  Notwithstanding the above, both MHC and MBC agree
to waive this conflict and have Anslow & Jaclin, LLP represent both parties in
the above-referenced transaction.  Both MHC and MBC agree to hold this law firm
harmless from any and all liabilities that may occur or arise due to this
conflict.




[Remainder of Page Intentionally Left Blank]

 
14

--------------------------------------------------------------------------------

 



[Signature Page to Share Exchange Agreement]


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.



 
MOBILEBITS HOLDINGS CORP.
         
 
By:
/s/        Name: Walter Kostiuk       Title: President                    
MOBILEBITS CORPORATION             By:         Name: Walter Kostiuk       Title:
President & CEO  


 
15

--------------------------------------------------------------------------------

 